2. Cambodia
The next item is the debate on six motions for resolutions on Cambodia.
author. - (FR) Ladies and gentlemen, two years ago, I was already speaking about the human rights situation in Cambodia.
Two points in this joint resolution of six parliamentary groups particularly hold my attention. The first, on which I intend to focus today, is the assassination, on 24 February last, of Hy Vuthy, President of the Free Trade Union of Workers in Cambodia. This assassination is in addition to the murders, in 2004, of Chea Vichea and of Ros Sovannareth, who had been Presidents of the same Union, and in addition to the acts of intimidation and physical attacks of which other trade unionists have been victims in recent years.
The right to form a trade union is recognised in Cambodia, but incidents that have taken place recently lead one to think that this right is being flouted. It is, of course, inconceivable that people should not be able to belong freely to a trade union without having to suffer the consequences. The murder of Chea Vichea remains unexplained to this day. Born Samnang and Sok Sam Oeun have been arrested, found guilty of the murder of the trade unionist and sentenced to 20 years' imprisonment without any proof of their guilt having been produced. Our wish is for the real perpetrators of these murders to be found and brought to justice and for Born Samnang and Sok Sam Oeun to be given a fair trial.
The second point on which I wanted to focus today is the Khmer Rouge Tribunal. During the mission that I conducted in Cambodia in April 2006, I came to realise the Cambodian citizens' expectations in relation to this Tribunal. Now, a year after our visit, the Tribunal has still not been set up. It is vital for it to be set up without delay so that all the unpunished crimes of the Khmer Rouge are at last brought to justice.
Finally, we welcome the efforts towards stabilisation and the smooth running of the electoral process. It would seem vital for the Kingdom of Cambodia to continue its efforts and place particular emphasis on the proper functioning of the courts which, at the end of our mission last year, we deemed to be the weak link in the system.
author. - (DE) Mr President, we have been considering the situation in Cambodia regularly for years and repeatedly find severe setbacks followed by small signs of progress. At best, everything has been moving forwards with the speed and method of the Echternach dancing procession. We currently have the major problem that there are two opposite trends. On the one hand, we are grateful to find that ASEAN has at last begun to put human rights questions at least tentatively on the agenda. There is within ASEAN a gentle but nevertheless effective pressure to develop democracy and the rule of law further in Cambodia.
On the other hand, however, the necessary process of setting up the Tribunal to try the horrendous crimes of the Khmer Rouge has ground to a halt. That is not necessarily the fault only of the Cambodians. The Cambodians have slowly started to move. Some sections of the international community are no longer so enthusiastic, however. This is because considerable quantities of oil have been found in Cambodia and we are now experiencing something we often have to deal with in human rights debates, namely that the Chinese and Japanese - the Chinese above all - are prepared to invest there and produce oil whatever the political conditions, ignoring questions of human rights, and that western groups - the United States of America in particular in this case - unfortunately then also join this negative race.
The USA, which has been a powerful driving force behind the Tribunal up until now, is threatening to lose its zeal in this area. We Europeans certainly have the crucial task of safeguarding the economic and strategic interests of our part of the globe here, but - as we have already said in relation to Guatemala - that will not succeed in the long term if democracy, human rights and the rule of law are neglected.
That is why there can only be a stable Cambodia if the country also continues to develop politically. This means putting an end to the currently prevailing state of lawlessness and impunity. The murder of the trade unionists clearly shows that they are not even trying to hide what has happened there and that no serious attempt is being made to actually find and punish the perpetrators, but that there is a prevailing climate of absolute lawlessness. We cannot accept that.
There can be no economic stability without political stability and no political stability without the rule of law. This must be our clear and unequivocal message to the Cambodians.
author. - (NL) Mr President, ever since the Americans invaded it during the Vietnam war, Cambodia has not managed to find its feet. Since then, relations in that country have become unyielding and extremely intolerant. Initially, with American aid, a Right-wing regime was put in power with no goal other than to sabotage China and Vietnam. This was followed by years of domination by the Khmer Rouge, which laboured under the illusion that people would become happier if city residents were forced into the country and intellectuals became farmers. This regime enjoyed Chinese backing and cost a huge number of lives.
All those intolerant regimes have transformed a traditionally relatively peaceful and tolerant society into a land of murder and violence. Even now that Cambodia is a parliamentary democracy, various political parties are carrying on this old tradition. Given the chance, they would ban each other and rule out any possibility of the others gaining power from the outset. People are being attacked while the true perpetrators get off scot-free.
It is still difficult for that country to come to terms with the crimes from the recent past. These crimes are suppressed as much as possible. In this climate, violent forms of intimidation are given free rein, something that could even culminate in the murder of people who stand up for other opinions and other interests. Recent attacks have targeted trade unionists, particularly in the clothing industry, seeming to be directed against the right of workers to organise themselves and to stand up for their interests.
It is important for Europe not to keep quiet about this, but to stand up for human rights in a consistent manner. The Council and Commission should in this respect bring their contacts with Cambodia into play and should not under any circumstances make them secondary to any economic considerations, such as oil off the coast.
author. - (PL) Mr President, there are a number of countries where trade unions are something more than mere unions. This was once the truth in my country - in Solidarity's Poland - and is true in present-day Cambodia. A quarter of a century ago in Poland communists murdered trade unionists - just as this Cambodian trade union leader was murdered.
To date, no one has been charged with the crime, even though 10 years ago, in a special agreement signed with the European Communities, Cambodia undertook to respect human rights and democratic principles.
This is of course a part of a larger picture, which was ably described by preceding speakers. I would simply remind the House that for the last three years we, as the Union, have been calling for an anti-corruption law consisting of eight sections to be adopted in Cambodia. We must speak out loud and clear on the situation in Cambodia now, so that we do not have to do so in the future.
author. - (IT) Mr President, ladies and gentlemen, it appears that the Cambodian regime has a nasty habit of eliminating trade union leaders: it has already been pointed out that this is not the first time. Today, we learn of the assassination of Hy Vuthy, again in mysterious circumstances.
I believe it is necessary for the European Union to make its voice heard in no uncertain terms, particularly in view of the elections due in April. We must avoid arriving at the last minute and being forced to note the irregularities that are bound to be found.
Another fundamental issue is that of the tribunal for crimes committed by the Khmer Rouge: for months now, there has been a stalemate, and I believe that the European Parliament as well as the Commission and the Council must now propose a public hearing to the president of the tribunal, in order to gain a proper understanding of what the problems are that are holding up the tribunal's work and to try to resolve them.
We would like to express our solidarity, as the Group of the Alliance of Liberals and Democrats for Europe, with our comrades in the same political family in the Sam Rainsy party - many of whose members, including 24 parliamentarians, are also members of the Transnational Non-violent Radical Party - and we also express our solidarity with the Montagnard refugees in Cambodia. I hope that this Parliament will adopt the two amendments that we, the ALDE Group, have tabled.
It is true that the United States is adopting, to an increasing extent - for reasons which Mr Posselt pointed out - a policy of appeasement and good relations with the Vietnamese regime, and thus it is not highlighting with the same firmness as before the problems of the human rights of refugees. The European Union has the chance to distinguish itself in a positive way and to raise the human rights clause within the framework of the agreements with the Cambodian regime: this is a good opportunity to do so.
on behalf of the ALDE Group. - Mr President, this is another country on which numerous European Parliament resolutions have previously been passed with, unfortunately, only limited success. Cambodia has been plagued by human rights violations of extreme proportions and severity over many decades. The nightmare period of the Khmer Rouge rule and the mass-extermination massacres of civilians are still sickeningly vivid in our minds, but even today in Cambodia respect for human rights and proper application of the rule of law are theoretical aspirations rather than applicable practical realities.
The killing, on 24 February of this year, of the President of the Free Trade Union of Workers at the Suntex garment factory and the apparent immunity that seems to be afforded to the psychopathic Khmer Rouge murderers are examples of the lack of will on the part of the Cambodian authorities to take drastic action to correct the abominable situation as regards human rights abuses that still prevails in the country. It is hoped that these authorities will, on this occasion, take what the European Parliament tells them very seriously indeed.
Member of the Commission. Mr President, the Commission has been closely following the situation relating to trade unions in Cambodia. The murder of Mr Hy Vuthy, who was shot dead in the early hours of 24 February while going home after a night shift in a textile factory, is the latest in a very disturbing series of attacks on trade unionists in that country. Mr Hy Vuthy is the third official of the Free Trade Union of Workers of the Kingdom of Cambodia to be killed in three years.
This campaign of intimidation against trade unionists is aggravated by a weak police force and judiciary, local power struggles, political interference in the judiciary, corruption and impunity. Furthermore, the mix of fierce competition for membership, the low level of professionalism, political influence and a low degree of control over members have made for a tense atmosphere in some of the garment-manufacturing establishments.
The Commission recently raised this issue with the Cambodian authorities to ask for a thorough inquiry into this murder and that appropriate and effective action be taken to follow up the results of the inquiry and bring to justice those responsible. The EU also called on the Cambodian Government, as a party to all major International Labour Organisation conventions, to abide by the commitments it has taken.
The Commission has also raised, and will continue to raise, the issue of the Khmer Rouge Tribunal, and has urged the parties concerned to come to an agreement on its rules of procedure so that the trials can get under way as soon as possible. The Commission is providing EUR 1 million towards the costs of the Tribunal. A successful Khmer Rouge Tribunal will contribute significantly towards eliminating the climate of impunity in Cambodia.
As recommended by Parliament in a previous resolution on Cambodia, the Commission has recently established a working party to deal with matters relating to cooperation in the areas of institution-building, administrative reform, legal and judicial reform, governance and human rights in order to engage constructively the Cambodian authorities on these issues.
I would like to assure this House that the Commission, through its Delegation in Phnom Penh and together with the missions of EU Member States in Cambodia, will continue to monitor the situation very closely. The international community - especially the EU - which had such a vital role in the establishment of the new Cambodia, should ensure that human rights are upheld in that country.
The debate is closed.
The vote will take place at the end of the debates.